Case 8:20-cv-02216-WFJ-JSS Document 1-1 Filed 09/21/20 Page 1 of 5 PagelD 5

IN THE CIRCUIT COURT OF THE 13TH JUDICIAL
CIRCUIT IN AND FOR HILLSBOROUGH COUNTY, FLORIDA

GENERAL JURISDICTION DIVISION

CASE NO. 20-CA-006864
JONATHAN WIGGINS,

Plaintiff,
vs.

DOLLAR GENERAL CORPORATION,
and DOLGENCORP, LLC,

Defendants.

COMPLAINT

Plaintiff, Jonathan Wiggins, and by and through undersigned counsel, sues

Defendants, Dollar General Corporation, and Dolgencorp, LLC, and alleges as follows:

General Allegations

Gs

1. This is an action for damages in excess of Thirty Thousand Dollars
($30,000.00) exclusive of attomey’s fees, interest and costs and. therefore, within the
jurisdiction of this Court.

2. That at all times material hereto Plaintiff, Jonathan Wiggins, was and is a
resident of Hillsborough County, Florida and is otherwise sui juris.

3. That at all times Defendant, Dollar General Corporation, was and is a
corporation doing business in Hillsborough County, Florida and throughout the Siate of
Florida and is otherwise sui juris.

4. That at all times Defendant, Dolgencorp, LLC, was and is a corporation

doing business in Hillsborough County, Florida and throughout the State of Florida and is

otherwise sui juris.

LAW OFFICES OF JASON TURCHIN ¢ 2883 EXECUTIVE PARK DRIVE, SUITE 103 * WesTON, FL 33334 «© (964) 515-5000

 
Case 8:20-cv-02216-WFJ-JSS Document 1-1 Filed 09/21/20 Page 2 of 5 PagelD 6

5. The accident, which is the subject matter of this lawsuit, arose in Ruskin,
Hillsborough County, Florida. Therefore, venue remains in Hillsborough County,
Florida.

COUNT! - NEGLIGENCE AGAINST DOLLAR GENERAL CORPORATION

6. Plaintiff, Jonathan Wiggins, adopts and realleges all of the allegations in
paragraphs 7 through 5 as though fully set forth herein. - |

7. That on or about March 29, 2017, Defendant, Dollar General Corporation,

was in possession of, managed, maintained and/or controlled a property located at or near
503 N U.S. Hwy 41, Ruskin, FL 33570, Hillsborough County, Florida.

8. That at said time and place, Plaintiff, Jonathan Wiggins, was on said
property as a customer, and therefore, was otherwise lawfully on the property.

9. That at said time and place, Plaintiff, Jonathan Wiggins, slipped and fell on
a wet and slippery substance on the floor.

10. That at all times material, Defendant, Dollar General Corporation, owed
Plaintiff the duty to use reasonable care. .

11. Defendant, Dollar General Corporation, breached its duties to Plaintiff in
one or more of the following respects, including but not limited to:

a. Failing to exercise reasonable care in maintaining the floor;
b. Failing to adequately conduct inspections to ensure that a
dangerous, hazardous and unsafe condition such as a slippery

substance did not exist on the floor;

c. - Failing to warn Plaintiff that the floor was unreasonably slippery;
d. Failing. to remove all foreign substances from the floor;
e, Failing to periodically and properly check the floor so as to clean

and remove the foreign substance;

LAW OFFICES OF JASON TURCHIN « 2883 EXECUTIVE PARK DRIVE, SUITE 103 ¢ WESTON, FL33331 « (954) 515-5000

 
Case 8:20-cv-02216-WFJ-JSS Document 1-1 Filed 09/21/20 Page 3 of 5 PagelD 7

12. Defendant, Dollar General Corporation, had actual knowledge of the
dangerous condition; or if Defendant, Dollar General Corporation, lacked such actual
knowledge, this dangerous condition existed for such a length of time that, in the exercise
of ordinary care, Defendant, Dollar General Corporation, should have known of the
condition should have known of it; or in the alternative, the condition occurred with
regularity and was therefore foreseeable.

13. That this condition was not readily apparent to someone who could get
injured, such as Plaintiff, Jonathan Wiggins.

14. At all times material, Defendant, Doilar General Corporation, had exclusive
custody and contro! of the area where Plaintiff, Jonathan Wiggins, was injured.

15.  Asaresult of Defendant, Dollar General Corporation’s negligence, Plaintiff,
Jonathan Wiggins, was injured in and about his body and extremities, suffered pain
therefrom, incurred medical expenses in the treatment of his injuries, suffered physical
handicap, and his working ability was impaired; the injuries are either permanent or
continuing in nature and Plaintif will suffer the losses and impairment in the future.

WHEREFORE, Plaintiff, Jonathan Wiggins, demands judgment for damages
against Defendant, Dollar General Corporation, in excess of the jurisdictional limits;
compensatory damages; any and all taxable costs; and such other relief as this Court
deems just and proper.

COUNT II - NEGLIGENCE AGAINST DOLGENCORP, LLC

16. Plaintiff, Jonathan Wiggins, adopts and realleges. all of the allegations in
paragraphs 1 through 5 as though fully set forth herein.

47. That on or about March 29, 2017, Defendant, Dolgencorp, LLC, was in
possession of, managed, maintained and/or controlled a property located at or near 503 N

U.S. Hwy 41, Ruskin, FL 33570, Hillsborough County, Florida.

Law OFFIces OF JASON TURCHIN ® 2883 EXECUTIVE PARK DRIVE, SUITE 103 * WeEsTON, FL 33331 + (954) 545-5000

 
Case 8:20-cv-02216-WFJ-JSS Document 1-1 Filed 09/21/20 Page 4 of 5 PagelD 8

18. That at said time and place, Plaintiff, Jonathan Wiggins, was on said
property as a customer, and therefore, was otherwise lawfully on the property.
19. That at said time and place, Plaintiff, Jonathan Wiggins, slipped and fell on
a wet and slippery substance on the floor. |
20. That at all times material, Defendant, Dolgencorp, LLC, owed Plaintiff the
duty to use reasonable care.
21. Defendant, Dolgencorp, LLC, breached its duties to Plaintiff in one or more
of the following respects, including but not limited to:
a. Failing to exercise reasonable care in maintaining the floor;
b. Failing to adequately conduct inspections to ensure that a
dangerous, hazardous and unsafe condition such as a slippery

substance did not exist on the floor;

c. Failing to warn Plaintiff that the floor was unreasonably slippery;
d. Failing to remove all foreign substances from the floor;
e, Failing to periodically and properly check the floor so as to clean

and remove the foreign substance;

22. Defendant, Dolgencorp, LLC, had actual knowledge of the dangerous
condition; or if Defendant, Dolgencorp, LLC, lacked such actual knowledge, this
dangerous condition existed for such a length of time that, in the exercise of ordinary care,
Defendant, Dolgencorp, LLC, should have known of the condition should have known of it;
or in the alternative, the condition occurred with regularity and was therefore foreseeable.

23. That this condition was not readily apparent to someone who could get
injured, such as Plaintiff, Jonathan Wiggins.

24. At all times material, Defendant, Dolgencorp, LLC, had exclusive custody

and control of the area where Plaintiff, Jonathan Wiggins, was injured.

LAW OFFICES OF JASON TURCHIN « 2883 EXECUTIVE PARK DRIVE, SUITE 103 « WESTON, FL 33331 + (954) 545-5000

 
Case 8:20-cv-02216-WFJ-JSS Document 1-1 Filed 09/21/20 Page 5 of 5 PagelD 9

25. Asaresult of Defendant, Dolgencorp, LLC,’s negligence, Plaintiff, Jonathan
Wiggins, was injured in and about his body and extremities, suffered pain therefrom,
incurred medical expenses in the treatment of his injuries, suffered physical handicap, and
his working ability was impaired; the injuries are either permanent or continuing in nature
and Plaintiff will suffer the losses and impairment in the future.

WHEREFORE, Plaintiff, Jonathan Wiggins, demands judgment for damages
against Defendant, Dolgencorp, LLC, in excess of the jurisdictional limits; compensatory
damages; any and all taxable costs; and such other relief as this Court deems just and
proper.

DEMAND FOR T RIAL BY JURY

Pursuant to Florida Rules of Civil Procedure 1.430, Plaintiff demands a jury trial for
all issues so triable.

Signed on August 27, 2020.

LAW OFFICES OF JASON TURCHIN
Attorney for Plaintiff

2883 Executive Park Drive

Suite 103

Weston, Florida 33331

Telephone: (954) 659-1605 x222
Facsimile: (954) 659-1380

By: /s/ Gabriel A. Baca
GABRIEL A. BACA, ESQUIRE
Florida Bar No. 1017732
JASON TURCHIN, ESQUIRE
Florida Bar No. 585300

?

‘LAW OFFICES OF JASON TURCHIN ¢ 2883 EXECUTIVE PARK DRIVE, SUITE 103 « WESTON, FL 33331 « (954) 515-5000

 
